—Order of disposition, Family Court, New York County (Leah Marks, J.), entered February 3,1993, which terminated respondent’s parental rights, unanimously affirmed, without costs.
The Family Court’s factual findings are supported by a preponderance of the evidence that the children’s best interests require permanent termination of respondent’s parental rights and the transfer of custody and guardianship to petitioner in *207order to make the children available for adoption (Matter of Celeste M., 180 AD2d 437, 438). Indeed, the record demonstrates that only after the children had been abandoned and the termination petitions had been filed did respondent make some strides toward rehabilitation, which, on balance, were insufficient (see, Matter of Star Leslie W., 63 NY2d 136, 148). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.